UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1096



CLIFTON P. PENNINGTON, JR.,

                                              Plaintiff - Appellant,

          versus


LARRY G. MASSANARI, ACTING COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-00-7-2)


Submitted:   June 8, 2001                   Decided:   June 28, 2001


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Erick A. Bowman, WOLFE & FARMER, Norton, Virginia, for Appellant.
James A. Winn, Regional Chief Counsel, Region III, Patricia M.
Smith, Deputy Chief Counsel, Mona M. Bennett, Assistant Regional
Counsel, Office of the General Counsel, SOCIAL SECURITY ADMIN-
ISTRATION, Philadelphia, Pennsylvania; Robert P. Crouch, Jr.,
United States Attorney, Julie C. Dudley, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clifton Pennington appeals the district court’s order uphold-

ing the Commissioner’s denial of his claim for disability insurance

benefits.     Pennington worked in the coal mining industry until he

quit on February 15, 1995, because of groin and back pain.   Finding

substantial evidence to support the Administrative Law Judge’s

determination that Pennington was physically capable of performing

the full range of light work, did not suffer from a severe mental

impairment, and was not disabled within the meaning of the Social

Security Act, we affirm on the reasoning of the district court.

See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                   2